Exhibit 10.1 EXECUTION COPY NATIONAL TECHNICAL SYSTEMS, INC. AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF NOVEMBER 10, 2010 COMERICA BANK AS ADMINISTRATIVE AGENT, JOINT LEAD ARRANGER AND BOOKRUNNER U.S. BANK N.A. AS JOINT LEAD ARRANGER AND SYNDICATION AGENT TABLE OF CONTENTS Page 1. DEFINITIONS. 1 Certain Defined Terms 1 2. REVOLVING CREDIT. 32 Commitment 32 Accrual of Interest and Maturity; Evidence of Indebtedness. 32 Requests for and Refundings and Conversions of Advances 33 Disbursement of Advances. 35 Swing Line. 37 Interest Payments; Default Interest 41 Optional Prepayments. 42 Base Rate Advance in Absence of Election or Upon Default 43 Revolving Credit Facility Fee 43 Mandatory Repayment of Revolving Credit Advances. 44 Optional Reduction or Termination of Revolving Credit Aggregate Commitment 45 Use of Proceeds of Advances 46 Existing Advances 46 3. LETTERS OF CREDIT. 46 Letters of Credit 46 Conditions to Issuance 46 Notice 48 Letter of Credit Fees; Increased Costs. 48 Other Fees 49 Participation Interests in and Drawings and Demands for Payment Under Letters of Credit. 49 Obligations Irrevocable 52 Risk Under Letters of Credit. 53 Indemnification 54 Right of Reimbursement 55 Existing Letters of Credit 55 4. TERM LOAN. 56 Term Loan 56 Accrual of Interest and Maturity; Evidence of Indebtedness. 56 Repayment of Principal. 57 Term Loan Rate Requests; Refundings and Conversions of Advances of Term Loan 57 Base Rate Advance in Absence of Election or Upon Default. 58 Interest Payments; Default Interest. 58 Optional Prepayment of Term Loan. 59 Mandatory Prepayment of Term Loan 60 i Use of Proceeds 60 5. ACQUISITION CREDIT. 60 Commitment 60 Accrual of Interest and Maturity; Evidence of Indebtedness 60 Requests for and Refundings and Conversions of Advances 62 Disbursement of Advances. 64 Interest Payments; Default Interest. 66 Optional Prepayments 67 Base Rate Advance in Absence of Election or Upon Default 67 Acquisition Credit Optional Increase 67 Mandatory Prepayments 69 Use of Proceeds of Advances 69 Acquisition Credit Commitment Fee 69 6. CONDITIONS. 69 Conditions of Initial Advances 70 Continuing Conditions 73 7. REPRESENTATIONS AND WARRANTIES. 73 Corporate Authority 73 Due Authorization 73 Good Title; Leases; Assets; No Liens. 74 Taxes 74 No Defaults 74 Enforceability of Agreement and Loan Documents 74 Compliance with Laws 75 Non-contravention 75 Litigation 75 Consents, Approvals and Filings, Etc 75 No Investment Company or Margin Stock 76 ERISA 76 Environmental and Safety Matters 76 Subsidiaries 77 Material Contracts 77 Franchises, Patents, Copyrights, Tradenames, etc 77 Capital Structure 77 Accuracy of Information. 77 Solvency 78 Employee Matters 78 Corporate Documents and Corporate Existence 78 8. AFFIRMATIVE COVENANTS. 78 Financial Statements 79 Certificates; Other Information 80 Payment of Obligations 81 Conduct of Business and Maintenance of Existence; Compliance with Laws. 81 ii Maintenance of Property; Insurance 82 Inspection of Property; Books and Records, Discussions 82 Notices 82 Hazardous Material Laws. 83 Financial Covenants. 84 Governmental and Other Approvals 84 Compliance with ERISA; ERISA Notices. 85 Defense of Collateral 85 Future Subsidiaries; Additional Collateral. 85 Accounts 87 Use of Proceeds 87 Further Assurances and Information. 87 Mandatory Prepayment of Advances. 88 Post-Closing Requirements 90 9. NEGATIVE COVENANTS. 90 Limitation on Debt 91 Limitation on Liens 91 Acquisitions 92 Limitation on Mergers, Dissolution or Sale of Assets 92 Restricted Payments 93 [Reserved].
